Citation Nr: 0701968	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  99-13 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  This case comes to the Board of Veterans' 
Appeals from a May 1999 rating decision which granted service 
connection for PTSD and assigned a 10 percent disability 
rating effective September 30, 1998, the date of the 
veteran's claim.  The veteran appealed this decision, and the 
Board remanded the case for further development in November 
2000.  Afterwards, the RO increased the veteran's disability 
rating to 30 percent, also effective September 30, 1998.  The 
Board again remanded the claim in October 2003 and the RO 
again increased the veteran's disability rating to 50 percent 
from September 14, 2000 and to 70 percent effective March 3, 
2003.  Since these increases did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
Board remanded the case once more in March 2005 in order to 
obtain further VA treatment records which have since been 
associated with the claims file.  


FINDING OF FACT

During the period beginning September 30, 1998, the veteran 
did display a somewhat depressed mood with anxiety and sleep 
disturbances, however he did not have impaired thinking, 
judgment, speech or memory and was generally functioning 
satisfactorily; for the period beginning September 14, 2000 
he had no disorientation, neglect of personal hygiene, or 
problems with speech or obsessional rituals even though his 
symptoms did worsen as is noted in a decreased GAF score of 
50 during this period and his two weeks recommended away from 
work; for the period beginning March 3, 2003 he displayed no 
delusions, hallucinations or persistent danger to himself or 
others despite his depressed mood and other deficiencies.




CONCLUSION OF LAW

The criteria for an increased initial rating for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.130 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

During the course of the veteran's appeal, the Veterans' 
Claims Assistance Act was enacted and requires certain duties 
on the part of VA in the claims process.  As such, VA is now 
required to notify the veteran of 1) the information and 
evidence needed to substantiate and complete his claim; 2) 
what part of that evidence he is responsible for providing; 
3) what part of that evidence VA will attempt to obtain for 
him; and 4) the need to send the RO any additional evidence 
that pertains to his claim.  38 C.F.R. § 3.159.  With regards 
to the first element of the duty to notify, when the veteran 
has filed a claim for service connection, the five elements 
of a substantiated and completed claim include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was initially notified, in a May 2004 letter, of 
all but the first element of the duty to notify as outlined 
in Dingess/Hartman.  The veteran was not prejudiced by lack 
of notification for he was issued a supplemental statement of 
the case in December 2004 containing the entire language of 
38 C.F.R. § 3.159 and while the veteran has not received a 
letter outlining the last two elements as stated in Dingess, 
he has not been prejudiced by lack of notice as his claim for 
an increased initial rating was partially granted by the RO.  
The veteran has not been prejudiced by inadequate notice 
because he has been provided with every opportunity to submit 
evidence and argument in support of his claim as evidence by 
the notification letter and statement of the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, and 
the veteran was afforded two VA examinations regarding his 
PTSD.  An additional VA examination regarding PTSD is 
unnecessary as the veteran's VA treatment records effectively 
describe his current symptoms and there has been no claim 
made that his symptoms have worsened since the last 
examination.  In all, there does not appear to be any other 
evidence, VA or private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO and any defect in notice is 
thereby harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Therefore, the veteran is not prejudiced by 
the Board's adjudication of his claim.

II.  Claim for Increased Initial Rating

The veteran has appealed the initial disability rating 
assigned for PTSD.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Disability evaluations are determined by comparing 
the veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  All potentially applicable 
diagnostic codes must be considered when evaluating a 
disability.  However, care must be taken not to evaluate the 
same manifestations of disability under more than one 
applicable code.  38 C.F.R. § 4.14.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Each disability must be 
viewed in relation to its history and there must be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.

Here, the veteran has been assigned staged ratings of 30 
percent for the period beginning September 30, 1998; 50 
percent for the period beginning September 14, 2000; and 70 
percent for the period beginning March 3, 2003.  All 
disability ratings assigned for PTSD have fallen under the 
following diagnostic criteria as seen in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this diagnostic code, a 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher rating, a 50 percent rating, is warranted 
where occupational and social impairment are exhibited with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where occupational and 
social impairment are exhibited with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating, the highest rating under this 
diagnostic code, is warranted where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.

The relevant medical evidence for the period beginning 
September 30, 1998 through September 13, 2000 for which time 
the veteran is presently rated at 30 percent includes VA 
treatment records and a VA examination in April 1999.

The veteran's VA treatment records from September 1998 
through December 1999 indicate that the veteran was seen 
fairly regularly for that period for PTSD treatment.  At an 
October 1998 session, the veteran was noted to have no 
evidence of thought disorder in the form of delusions, 
disorganized thinking, or hallucinations, his appetite was 
considered to be poor and he reported sleep disturbances and 
a low energy level.  While the veteran did acknowledge some 
homicidal thoughts at this time, the veteran also stated that 
he did not want to hurt anyone at the moment and had no 
suicidal ideations.  The veteran reported having nightmares, 
flashbacks, emotional detachment, and poor stress management 
according to the examiner.  A September 1999 notation states 
that the veteran made good eye contact, had a "euthymic" 
mood and full affect despite admitting that he had occasional 
suicidal thoughts (with no plan or intent).  There was no 
evidence of hallucinations, delusions, or paranoia, cognition 
was intact and the veteran was alert and oriented.  At this 
time, he was employed in the pet department at Wal-Mart.

The veteran's April 1999 VA examination indicated that the 
veteran was alert, cooperative, exhibited normal speech, and 
an appropriate affect despite an angry and depressed mood.  
He did not express any homicidal or suicidal thoughts.  He 
was oriented, had good memory and judgment, and was assigned 
a Global Assessment of Functioning (GAF) score of 61 
indicating some mild symptoms including depressed mood and 
mild insomnia, or some difficulty in social or occupational 
functioning including occasional truancy or theft within the 
household but generally functioning pretty well with some 
meaningful interpersonal relationships.

A June 2000 VA treatment note indicates that the veteran had 
a good mood and no complaints of depression, continues to 
work in the pet department at Wal-Mart, and sleep, 
concentration and energy level were all "fine."  A 
September 2000 VA treatment note indicates the veteran 
admitted to having depressed feelings and homicidal thoughts 
but with no plan or intent.  At this time, the veteran 
appeared alert, oriented, cooperative, and displayed coherent 
thoughts despite some mood shifts.  A November 2000 VA 
treatment note indicates the veteran was alert, oriented, and 
cooperative with coherent thoughts though with a mild anxious 
mood.  The veteran complained of feeling tense, nervous, and 
depressed at times and reported sleep disturbance because of 
nightmares.  

While the veteran did display a somewhat depressed mood with 
anxiety and sleep disturbances, he did not have impaired 
thinking, judgment, speech or memory and was generally 
functioning satisfactorily.  As a result of the foregoing 
medical evidence, the veteran does not meet nor more nearly 
approximate the criteria for a rating in excess of 30 percent 
for the period beginning September 30, 1998 and therefore a 
rating in excess of 30 percent for PTSD for this period 
cannot be sustained.

The relevant medical evidence for the period beginning 
September 14, 2000 through March 3, 2003 for which time the 
veteran is presently rated at 50 percent includes the VA 
treatment records described below and a VA examination dated 
January 2001.

The veteran's January 2001 VA examination indicated he was 
cooperative, reported problems with depression and anxiety, 
flat affect, and fair insight and judgment.  At this time, 
the veteran was assigned a GAF score of 55 which indicates 
moderate symptoms such as a flat affect, circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social or occupational functioning including few friends 
and conflicts with peers or co-workers.

In May 2001, a VA treatment record indicates the veteran had 
sleep disturbances, nightmares, and flashbacks and that he 
had a diminished appetite.  Despite this, he appeared alert, 
oriented, and cooperative.  He was assigned a GAF score of 60 
which indicates moderate symptoms such as a flat affect, 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social or occupational functioning 
including few friends and conflicts with peers or co-workers.

An August 2001 VA treatment note indicates a decreased GAF 
score of 50 which indicates serious symptoms such as suicidal 
ideation and severe obsessional rituals, or any serious 
impairment in social or occupational functioning to include 
no friends or inability to keep a job.  At this time, the 
examiner advised the veteran to take two weeks of sick leave 
from work and to see the examiner prior to returning to work.

An April 2002 VA treatment note indicates that the veteran's 
GAF had again increased to 60 and the veteran was noted to be 
alert, cooperative, pleasant, logical, and goal-oriented 
despite some anxious mood.  His speech was normal and affect 
was noted to be appropriate.  A December 2002 treatment 
record indicates that the veteran's GAF again dropped to 50 
and that he was depressed though his speech was normal and he 
was alert, oriented, and cooperative.

As a result of the foregoing medical evidence, the veteran 
does not meet nor more nearly approximate the criteria for a 
rating in excess of 50 percent for the period beginning 
September 14, 2000 as he had no disorientation, neglect of 
personal hygiene, or problems with speech or obsessional 
rituals even though his symptoms did worsen as is noted in a 
decreased GAF score of 50 during this period and his two 
weeks recommended away from work.  As a result, a rating in 
excess of 50 percent for PTSD for this period cannot be 
sustained.

The relevant medical evidence for the period beginning March 
3, 2003 through the present for which time the veteran is 
presently rated at 70 percent includes VA treatment records.

A March 2003 VA treatment record indicates a GAF of 50 with 
"fairly good" mood, appropriate affect, normal speech, and 
the veteran appeared alert, oriented, and logical.  The 
following July and September 2003 and April and November 2004 
VA treatment record indicates much the same symptoms and 
severity.

A February 2005 progress note indicates the veteran was 
employed at Wal-Mart as a customer greeter and had some 
trouble with his interactions with people.  A March 2005 
treatment note indicates that the case was considered closed 
as the veteran no longer was requesting treatment services.

As a result of the foregoing medical evidence, the veteran 
does not meet nor more nearly approximate the criteria for a 
rating in excess of 70 percent for the period beginning March 
3, 2003 as he displayed no delusions, hallucinations or 
persistent danger to himself or others despite his depressed 
mood and other deficiencies.  As a result, a rating in excess 
of 70 percent for PTSD for this period cannot be sustained.

In deciding the above, the Board has deemed the veteran as 
competent to describe his PTSD symptoms.  His symptoms, both 
those described by the veteran and documented in his medical 
records, were taken into consideration.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107.

Extraschedular consideration is not implicated here.  
Extraschedular consideration is necessary where the veteran's 
disability causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment, none of which is shown by competent 
evidence at any period of the appeal in this case.  38 C.F.R. 
§ 3.321 (b)(1).  The schedular ratings are based upon the 
average impairment of earning capacity, and are intended to 
be considered from the point of view of the veteran working 
or seeking work so any consideration to these principles has 
already been taken into account when analyzing the schedular 
ratings.


ORDER

Entitlement to an initial increased rating for PTSD is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


